Title: To John Adams from Henry Grand, 24 November 1780
From: Grand, Henry
To: Adams, John


     
      Sir
      Paris Novr. 24th. 1780
     
     After the receit of the Letter you honoured Me with the 3rd of this Month I immediately wrote to Messrs. Ve. J. Fleury & Desmadieres at Orleans, to send up the Wine Mr. Williams had procured you; and following the Circumstances it shall be disposed of in the best Manner possible.
     Respecting the News Papers for America, they have till now been most regularly shipped. I have not been so fortunate in Opportunities for Amstrm. which I am very Sorry about.
     We have no other News but that the Courrier de l’Europe has been pleased to give us, concerning André and Arnold. Count d’Estaing is not yet arrived.
     Mr. Dana has wrote me that he was a coming and not to send on his Letters but Keep them, there is none. And I shant answer him expecting to do it by word of mouth. In case he be not yet gone you will oblige me particularly in giving him my best Respects, and several Compliments to Mr. Thaxter.
     The family joins with me in assurances of true Attachment and great Consideration. I have the honour to be sir Your most obt hble sert
     
      Hy. Grand
     
    